     Case 3:19-cv-02014-WQH-BLM Document 56 Filed 03/26/21 PageID.253 Page 1 of 13



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                            Case No.: 19cv2014-WQH(BLM)
11     RICHARD MASCRENAS,

12                                         Plaintiff,       ORDER GRANTING IN PART AND
                                                            DENYING IN PART PLAINTIFF’S (1)
13     v.                                                   MOTION TO COMPEL, (2) MOTION
                                                            FOR SUBPOENAS, AND (3) REQUEST
14     OFFICER WAGNER,
                                                            FOR RULING
15                                     Defendants.
16                                                          [ECF NOS. 42, 44, and 50]
17

18          Currently before the Court is (1) Plaintiff’s January 8, 2021 Motion to Compel Defendant
19    in Producing Documents that were Requested by Plaintiff Twice [ECF No. 42], (2) Plaintiff’s
20    January 8, 2021 Motion for Duces Tecum so Court Can Subpoena Video Records of Vibra
21    Hospital, Where Incident Occurred [ECF No. 44] and Defendant’s response [ECF No. 46], and
22    (3) Plaintiff’s March 1, 2021 Request for Court to Rule on Responses Plaintiff Believes are
23    Deficient [ECF No. 50], Defendant’s March 15, 2021 Opposition [ECF No. 54], and Plaintiff’s
24    March 24, 2021 reply [ECF No. 55].
25          For the reasons set forth below, Plaintiff’s Motion to Compel Defendant in Producing
26    Documents that were Requested by Plaintiff Twice is DENIED AS MOOT. Plaintiff’s Motion for
27    Duces Tecum so Court Can Subpoena Video Records of Vibra Hospital, Where Incident Occurred
28    is GRANTED. Plaintiff’s Request for Court to Rule on Responses Plaintiff Believes are Deficient

                                                        1
                                                                                   19cv2014-WQH(BLM)
     Case 3:19-cv-02014-WQH-BLM Document 56 Filed 03/26/21 PageID.254 Page 2 of 13



1     is GRANTED IN PART.

2                                                 BACKGROUND

3            On November 29, 2020, Plaintiff submitted a motion that was received by the court on

4     December 2, 2020 and accepted on discrepancy on December 4, 2020. ECF Nos. 38 and 39.

5     Plaintiff requested that the Court issue an order granting his September 10, 2020 motion to

6     compel discovery responses. ECF No. 39.

7            On December 4, 2020, the Court issued an Order Denying Plaintiff’s Motion and Setting

8     Briefing Schedule. ECF No. 40. The Court explained that the September 10, 2020 motion to

9     compel did not appear on the docket and that the Court had no record of receiving the motion.

10    Id. However, in light of Plaintiff's representations, the Court permitted Plaintiff to resubmit his

11    motion to compel to the Court on or before January 8, 2021 and stated that if Plaintiff did so,

12    Defendant must file an Opposition or a Notice of Non-Opposition on or before January 25, 2021.

13    Id.

14           Plaintiff timely filed his motion to compel on January 3, 2021. ECF No. 42.

15           On January 13, 2021, Defendant filed a Motion to Hold Plaintiff’s Motion to Compel in

16    Abeyance for 45 Days “to allow the parties to attempt to resolve this dispute informally and

17    without court intervention.” ECF No. 48. Defendant noted that the parties met and conferred,

18    and Plaintiff agreed with the request. Id. The Court granted the motion that same day and

19    ordered (1) Defendant to serve supplemental or amended discovery responses, as appropriate,

20    on Plaintiff no later February 12, 2021, (2) Plaintiff to notify Defendant Wagner which, if any,

21    discovery responses he still believes are deficient and to file a document with the Court

22    requesting that the Court rule on the discovery responses he still believes are deficient on or

23    before February 27, 2021, and (3) Defendant to file any opposition to Plaintiff’s request or Notice

24    of Non-Opposition on or before March 13, 2021. ECF No. 49.

25           On February 12, 2021, Defendant served Plaintiff with supplemental responses to the

26    requests identified in Plaintiff’s motion to compel. ECF No. 54 at 2; see also ECF No. 54-1,

27    Declaration of Cassandra J. Shryock in Support of Defendant’s Opposition to Plaintiff’s Motion to

28    Compel (“Shryock Decl.”) at ¶ 5.

                                                      2
                                                                                      19cv2014-WQH(BLM)
     Case 3:19-cv-02014-WQH-BLM Document 56 Filed 03/26/21 PageID.255 Page 3 of 13



1            On February 25, 2021, Plaintiff submitted his request for the Court to rule on the

2     responses from Defendant that he still finds insufficient. ECF No. 50. Defendant filed his

3     opposition on March 15, 2021. ECF No. 54. Plaintiff filed a reply on March 24, 2021. ECF No.

4     55.

5     A.     Motion to Compel [ECF No. 44]1 and Request for Court to Rule on Responses

6     Plaintiff Believes are Deficient [ECF No. 50]

7            Plaintiff seeks additional responses to Request for Production of Documents (“RFP”) Nos.

8     6, 9, 10, and 13. ECF No. 50.

9            Defendant contends that Plaintiff’s motion should be denied because (1) Plaintiff is

10    improperly expanding his discovery requests in his motion, (2) Plaintiff is seeking third-party

11    inmate records, and (3) Defendant properly responded to Plaintiff’s requests with documents

12    and a privilege log. ECF No. 54.

13           The scope of discovery under the Federal Rules of Civil Procedure is defined as follows:

14
             Parties may obtain discovery regarding any nonprivileged matter that is relevant
15           to any party’s claim or defense and proportional to the needs of the case,
             considering the importance of the issues at stake in the action, the amount in
16           controversy, the parties’ relative access to relevant information, the parties’
             resources, the importance of the discovery in resolving the issues, and whether
17
             the burden or expense of the proposed discovery outweighs its likely benefit.
18           Information within this scope of discovery need not be admissible in evidence to
             be discoverable.
19

20    Fed. R. Civ. P. 26(b)(1).

21           District courts have broad discretion to determine relevancy for discovery purposes. See

22    Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002). District courts also have broad discretion

23    to limit discovery to prevent its abuse. See Fed. R. Civ. P. 26(b)(2) (instructing that courts must

24    limit discovery where the party seeking the discovery “has had ample opportunity to obtain the

25    information by discovery in the action” or where the proposed discovery is “unreasonably

26

27
      1
       Because Plaintiff filed a new motion narrowing the requests at issue, Plaintiff’s Motion to
28    Compel [ECF No. 44] is DENIED AS MOOT.

                                                      3
                                                                                      19cv2014-WQH(BLM)
     Case 3:19-cv-02014-WQH-BLM Document 56 Filed 03/26/21 PageID.256 Page 4 of 13



1     cumulative or duplicative,” “obtain[able] from some other source that is more convenient, less

2     burdensome, or less expensive,” or where it “is outside the scope permitted by Rule 26(b)(1)”).

3           A party may request the production of any document within the scope of Rule 26(b).

4     Fed. R. Civ. P. 34(a). “For each item or category, the response must either state that inspection

5     and related activities will be permitted as requested or state with specificity the grounds for

6     objecting to the request, including the reasons.” Id. at 34(b)(2)(B). The responding party is

7     responsible for all items in “the responding party’s possession, custody, or control.” Id. at

8     34(a)(1). Actual possession, custody or control is not required. Rather, “[a] party may be

9     ordered to produce a document in the possession of a non-party entity if that party has a legal

10    right to obtain the document or has control over the entity who is in possession of the

11    document.” Soto v. City of Concord, 162 F.R.D. 603, 619 (N.D. Cal. 1995).

12          RFP No. 6 and Defendant’s responses are as follows:

13          REQUEST FOR PRODUCTION NO. 6:
14          Any and all records of training that has [sic] been provided to defendant on
15          situations when defendant had to take inmate to outside hospital for an
            appointment. The time frame for this discovery request is the time defendant
16
            became employed by the CDCR to present.
17
            RESPONSE TO REQUEST FOR PRODUCTION NO 6:
18
            Defendant is conducting a search for responsive documents. Defendant will
19          provide an updated response and/or produce any responsive documents as soon
20          as possible.

21          SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 6:

22          Defendant realleges and incorporates by reference his prior objections. Subject to
            and without waiving those objections, Defendant responds: Defendant produces
23
            AGO 1 – AGO 19.
24

25    Shryock Decl. at Exh. A. Plaintiff argues that his request concerns the type of training Defendant

26    received on transporting an inmate to an outside hospital including how an inmate should be

27    chained up, when force should be applied, when back up should be called, and what to do when

28    there is an escape attempt. ECF No. 50 at 1. Plaintiff argues that instead of fully responding

                                                      4
                                                                                     19cv2014-WQH(BLM)
     Case 3:19-cv-02014-WQH-BLM Document 56 Filed 03/26/21 PageID.257 Page 5 of 13



1     to the request, Defendant merely provided the number of hours of training Defendant received

2     without any specifics about the content of the training itself. Id. Defendant contends that he

3     properly responded to this request and produced a record of all the trainings he received. ECF

4     No. 54 at 3. Defendant further contends that Plaintiff is attempting to expand the scope of his

5     initial request through his motion to compel and obtain details of the trainings themselves which

6     should not be permitted. Id.

7            Plaintiff’s request to compel additional response to RFP No. 6 is GRANTED.              "The

8     Supreme Court has instructed the federal courts to liberally construe the inartful pleading of pro

9     se litigants." Willis v. Ritter, 2007 WL 2455873, at *1 (S.D. Cal., Aug. 24, 2007) (quoting Eldridge

10    v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987)). “The rule of liberal construction is ‘particularly

11    important in civil rights cases’” and “also applies to discovery propounded by pro se litigants."

12    Id. (quoting Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)) and (citing Draper v.

13    Coombs, 792 F.2d 915, 924 (9th Cir.1986) (courts should treat pro se litigants with “great

14    leniency” when evaluating compliance with the technical rules of civil procedure)); see also

15    Simmons v. Arnett, 2018 WL 6133677, at *2 (C.D. Cal., Apr. 24, 2018) ("Because Plaintiff is

16    proceeding pro se, the Court liberally construes his discovery requests and does not hold him to

17    the same standards as a represented party") (citing Ferdik, 963 F.2d at 1261 and Wills, 2007

18    WL 2455873 at *1-2). Interpreted liberally, Plaintiff’s request seeks not just the date and length

19    of any training but the content of the training.       Accordingly, if Defendant has documents

20    describing the content of the identified trainings, Defendant must produce them to Plaintiff.

21           RFP No. 9 and Defendant’s responses are as follows:

22           REQUEST FOR PRODUCTION NO. 9:
23           Any and all documents received, read or reviewed by defendant that refer or relate
24           to training, policies, or procedures on when use of force is adequate to be use [sic]
             while taking inmate to outside hospital for medical appointment.
25
             RESPONSE TO REQUEST FOR PRODUCTION NO. 9:
26
             Objection. This request is compound, vague and ambiguous, overbroad, irrelevant,
27
             and potentially seeks the production of public records that are equally available to
28           Plaintiff.

                                                       5
                                                                                       19cv2014-WQH(BLM)
     Case 3:19-cv-02014-WQH-BLM Document 56 Filed 03/26/21 PageID.258 Page 6 of 13



1            SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 9:

2            Defendant realleges and incorporates by reference his prior objections. Subject
             to and without waiving those objections, Defendant responds: Defendant produces
3
             Department Operations Manual sections 51020.1 through 51030.8 (AGO 20 – AGO
4            34).
5

6     Shryock Decl. at Exh. A. Plaintiff argues that the documents provided by Defendant do not

7     discuss how an officer should chain an inmate when transporting the inmate to an appointment

8     at an outside hospital. ECF No. 50 at 1. Plaintiff is seeking a document “where it states that

9     Inmates are waist chained up and their hands are handcuffed to front of waist chained.” Id.

10    Defendant contends that he properly responded to this request with fifteen pages from the

11    Department of Operations Manual. Oppo. at 3-4. Defendant again contends that Plaintiff should

12    not be permitted to expand the scope of his initial requests. Id. at 4.

13           Plaintiff’s motion to compel further response to RFP No. 9 is GRANTED.                  Again,

14    interpreting Plaintiff’s request liberally, the phrase “use of force” can include the use of handcuffs

15    and waist chains. Accordingly, Defendant is ordered to produce any and all documents regarding

16    training, policies, or procedures addressing the use of handcuffs and/or waist chains when

17    transporting an inmate to an outside hospital for a medical appointment.

18           RFP No. 10 and Defendant’s responses are as follows:

19           REQUEST FOR PRODUCTION NO. 10:
20           Any documents relating to allegations of excessive force by defendant. Also any
21           informal and formal written complaints (included but not limited to 602’s) against
             defendant, alleging excessive force that occued [sic] ever since defedent [sic] was
22
             employed as an officer in CDCR till present. (Including all written responses,
23           appeals, reports, investigations, and/or correspondence regarding the complaint).
24           RESPONSE TO REQUEST FOR PRODUCTION NO. 10: Objection. This request
25           is overbroad in time and scope, potentially seeks irrelevant information, potentially
             seeks privileged and confidential information, and potentially seeks the production
26
             of public records that are equally available to Plaintiff.
27
             SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 10:
28

                                                        6
                                                                                        19cv2014-WQH(BLM)
     Case 3:19-cv-02014-WQH-BLM Document 56 Filed 03/26/21 PageID.259 Page 7 of 13



1           Defendant realleges and incorporates by reference his prior objections. To the
            extent Plaintiff is requesting all documents related to every complaint and
2
            investigation related to Defendant Wagner’s alleged use of force during his
3           employment with CDCR, Defendant objects that this request is not proportional to
4           the needs of this case, and is unduly burdensome. Defendant further objects that
            due to the over-breadth of the request, responsive documents may include other
5
            inmates’ records, or other confidential documents that Plaintiff, as an inmate, is
6           not permitted to possess under Title 15 of the California Code of Regulations.
7           Subject to and without waiving those objections, Defendant responds: Defendant
            produces AGO 36-47. Other responsive privileged documents are listed on the
8
            attached Privilege Log.
9

10    Shryock Decl. at Exh. A.
11          RFP No. 13 and Defendant’s responses are as follows:

12          REQUEST FOR PRODUCTION NO. 13: Any and all formal and informal written
13          complaints (included but not limited to 602’s) against C.D.C.R. staff member
            alleging excessive use of force or misconduct by defendant (including all written
14
            responses, appeals, reports, investigations, and/or correspondence regarding the
15          compliant).
16          RESPONSE TO REQUEST FOR PRODUCTION NO. 13: Objection. This request
17          is vague and ambiguous, overbroad in time and scope, potentially seeks irrelevant
            information, potentially seeks privileged and confidential information, and
18
            potentially seeks the production of public records that are equally available to
19          Plaintiff.
20          SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 13:
21          Defendant realleges and incorporates by reference his prior objections. Defendant
            further objects that this request is compound, and is vague, ambiguous, and
22
            overbroad as to the meaning of the terms “formal and information written
23          complaints,” and “against C.D.C.R staff members alleged excessive use of force or
24          misconduct by defendant,” such that Defendant cannot respond to this request
            without guessing as to their meanings. To the extent Plaintiff is requesting all
25
            documents related to every complaint and investigation against Defendant Wagner
26          during his employment with CDCR, made by either inmates or other staff
27          members, Defendant objects that this request is not proportional to the needs of
            this case, and is unduly burdensome. Defendant further objects that due to the
28

                                                    7
                                                                                  19cv2014-WQH(BLM)
     Case 3:19-cv-02014-WQH-BLM Document 56 Filed 03/26/21 PageID.260 Page 8 of 13



1           over-breadth of the request, responsive documents may include other inmates’
            records, or other confidential documents that Plaintiff, as an inmate, is not
2
            permitted to possess under Title 15 of the California Code of Regulations. Subject
3           to and without waiving those objections, Defendant responds: Defendant produces
4           AGO 35-47. Other responsive privileged documents are listed on the attached
            Privilege Log.
5

6     Shryock Decl. at Exh. A. In RFP Nos. 10 and 13, Plaintiff seeks all complaints alleging the use

7     of excessive force by Defendant Wagner made by inmates (RFP No. 10) and by CDCR staff (RFP

8     No. 13). ECF No. 42 at 2-3. Plaintiff argues that since this case is about excessive force, the

9     documents are relevant and necessary to “impeach and attack [Defendant’s] credibility on trial.”

10    ECF No. 50 at 2. Defendant argues that the requests are overbroad and not proportional to the

11    needs of the case since they seek documents “for the entire duration of Defendant Wagner’s

12    career with CDCR.” ECF No. 54 at 4. Defendant notes that he produced a one-page document

13    listing all inmate appeals alleging misconduct by Defendant and identified (but did not produce)

14    thirty-three pages of documents relating to other complaints against Defendant. Id.; see also

15    Shryock Decl. at ¶ ¶ 7-9, Exh. A. Defendant contends that Plaintiff is not permitted to possess

16    the documents described on his privilege log2 and that Plaintiff has not demonstrated a need for

17    the documents. Id. at 5.

18          Defendant’s claim of privilege is based on Cal. Pen. Code §§ 832.7 and 832.8 and Federal

19    Rule of Evidence (“Fed. R. Evid.”) §501.3 Shryock Decl. at Exh. B. Cal. Pen. Code § 832.7 states

20    that “the personnel records of peace officers and custodial officers and records maintained by

21

22    2
        Defendant requests that if the Court orders that the documents on the privilege log be
23    produced, Defendant be permitted to redact the personally identifying information of staff and
      inmates and that Plaintiff not be permitted to possess the documents, but instead shown the
24    documents through the litigation office at his institution. Oppo. at n.3.

25    3
        Fed. R. Evid. §501 states that “[t]he common law--as interpreted by United States courts in
26    the light of reason and experience--governs a claim of privilege unless any of the following
      provides otherwise: the United States Constitution; a federal statute; or rules prescribed by the
27    Supreme Court. But in a civil case, state law governs privilege regarding a claim or defense for
      which state law supplies the rule of decision.”
28

                                                     8
                                                                                    19cv2014-WQH(BLM)
     Case 3:19-cv-02014-WQH-BLM Document 56 Filed 03/26/21 PageID.261 Page 9 of 13



1     any state or local agency pursuant to Section 832.5, or information obtained from these records,

2     are confidential and shall not be disclosed in any criminal or civil proceeding.”4 “Federal courts,

3     however, have found that § 832.7 is not applicable in evaluating discovery disputes in 42 U.S.C.

4     § 1983 claims.” Vargas v. County of Los Angeles, 2020 WL 4032671, at *4 (C.D. Cal., May 11,

5     2020) (quoting Anderson v. City of Rialto, 2017 WL 10562686, at *3 (C.D. Cal. June 28, 2017)

6     (electing to “not apply California Penal Code § 832.7 to its analysis of this matter”) (citing Green

7     v. Baca, 226 F.R.D. 624, 643-44 (C.D. Cal. 2005); Miller v. Pancucci, 141 F.R.D. at 298-99 (C.D.

8     Cal. 1992) (finding California rules for discovery and privileges, including California Evidence

9     Code § 1043, referenced in § 832.7 and other sections of the California Penal Code, to be

10    “fundamentally inconsistent” with federal law and the liberal federal policy on discovery)); see

11    also Medina v. County of San Diego, 2014 WL 4793026, at *7 (S.D. Cal., Sept. 25, 2014) ("[t]o

12    the extent the Defendant relies on the privilege set forth in California Penal Code section 832.7,

13    federal courts do not recognize section 832.7 as relevant to evaluating discovery disputes in 42

14    U.S .C. § 1983 cases."). Accordingly, Defendant’s claim of privilege based on section 832.7 is

15    overruled.

16             Defendant also states that he did not produce the thirty-three pages of documents

17    because Plaintiff is not permitted to possess the requested documents pursuant to Cal. Code of

18    Regs., tit. 15§ 3370(b).     Shryock Decl. at ¶ 9 (“Defendant Wagner identified, but did not

19    produce” the thirty-three pages of documents “[b]ecause Plaintiff         cannot    possess   other

20    inmate’s records under California Code of Regulations, title 15, section 3370(b)”). This

21    argument is unavailing. Cal. Code of Regs., tit. 15§ 3370(b) states that an inmate can have

22    access to a case records file with a court order. Cal. Code Regs., tit. 15, § 3370 (“[e]xcept by

23    means of a valid authorization, subpoena, or court order, no inmate or parolee shall have access

24    to another's case records file, unit health records, or component thereof”). Defendant’s reliance

25    on these regulations to prohibit Plaintiff from possessing any of the responsive documents is

26    overruled.

27

28    4
          Cal. Pen. Code § 832.8 defines the terms set forth in Cal. Pen. Code § 832.7.

                                                       9
                                                                                       19cv2014-WQH(BLM)
     Case 3:19-cv-02014-WQH-BLM Document 56 Filed 03/26/21 PageID.262 Page 10 of 13



1             Defendant’s final objection that the requests are overbroad and not proportional to the

2      needs of the case is valid. While Plaintiff limited his requests to allegations involving the use of

3      excessive force, he did not limit them by time. The Court finds that an appropriate time limitation

4      is five years prior to the alleged incident. See Herrera v. County of Fresno, 2019 WL 1284489,

5      at *2 (E.D. Cal., Mar. 20, 2019) (granting in part plaintiff's motion to compel, ordering

6      defendants to provide a privilege log if they are asserting a privilege, and ruling that “Defendants

7      [must] produce to plaintiffs all complaints made by inmates, or individuals acting on their behalf

8      involving the correctional officers at issue for the ten (10) years prior to March 18, 2019"); see

9      also Lavenant v. City of Palm Springs, 2019 WL 6139114, at *1 (C.D. Cal., Aug. 6, 2019)

10     (ordering "defendant City of Palm Springs [to] produce complaints of excessive force involving

11     officer-involved shootings, dishonesty, or illegal activities, and discrimination against persons

12     with mental disabilities for five years prior to November 4, 2016"). Plaintiff states that the

13     alleged use of excessive force occurred on September 24, 2018 [see ECF No. 1 at 3] so the

14     relevant time period is September 24, 2013 to September 24, 2018.

15            Plaintiff argues that the one-page summary list of inmate appeals alleging misconduct by

16     Defendant Wagner is insufficient because he cannot use the list to impeach Defendant. ECF No.

17     55 at 3. Plaintiff states that he has no objection to Defendant redacting personally identifying

18     information or information he cannot possess. Id.; ECF No. 50 at 2. Plaintiff explains:

19            Basically, all I need is that the grievance was towards Defendant, date of
20            grievance, contents of grievance, and that contents are something similar to what
              is been [sic] in dispute here, something in regards to excessive force or
21
              misconduct.
22

23     ECF No. 55 at 3. The Court agrees with Plaintiff. The list provided by Defendant is insufficient.

24            Defendant is ordered to provide all documents responsive to RFP Nos. 10 and 13 involving

25     an allegation of excessive force by Defendant Wagner alleged to have occurred between

26     September 24, 2013 and September 24, 2018. Defendant may redact all personally identifying

27     information of staff and inmates. The unredacted information provided to Plaintiff must include

28     the date of the alleged incident of excessive force, the substance of the grievance including

                                                       10
                                                                                        19cv2014-WQH(BLM)
     Case 3:19-cv-02014-WQH-BLM Document 56 Filed 03/26/21 PageID.263 Page 11 of 13



1      specifics regarding the type of force and the circumstances in which it was used, and whether

2      Defendant Wagner was found to have behaved improperly. If Defendant believes that there is

3      a specific document that cannot be provided to Plaintiff, even with redactions and/or an

4      appropriate protective order, Defendant must file a motion by April 9, 2021 identifying the

5      document(s) and explaining why the redaction and protective order procedures are insufficient.

6      At the same time, Defendant must submit the documents to efile major@casd.uscourts.gov for

7      an in camera review.

8            Defendant must produce all of the documents required by this Order by April 9, 2021.5

9      B.     Motion for Duces Tecum [ECF No. 44]

10           Plaintiff’s motion states that

11           Due to the fact that Defendant refuses to comply with the “Request for Documents” in
12           regards to the production of records video outside Vibra Hospital in San Diego. A video
             that it is conteats [sic] are material because it reveals and supports my claim of Defendant
13           using an abusive and excessive force. Till this day Defendant asserts there are no videos.
             See (2nd set of Request for Documents , No: 8). But I know ow [sic] seen the cameras
14           outside hospital. For such reason I would like Court to subpoena video records of such
15           hospital. I don[‘]t have the address, only the name but am sure Defendant has the
             address.
16

17     ECF No. 44. Defendant responds that he “does not oppose Plaintiff’s request that the Court
18     issue a subpoena to Vibra Hospital of San Diego for any video footage that may exist of the
19     alleged incident on September 24, 2018, which occurred at approximately 2:00 p.m.” and
20     provides the address for Vibra Hospital. ECF No. 46. Defendant requests that the subpoena be
21     directed to the Litigation Coordinator at Richard J. Donovan Correctional Facility so that the
22     coordinator can make the footage available to Plaintiff to view in accordance with the facility’s
23     policies and procedures. Id.
24           Fed. R. Civ. P. 45 establishes the rules for subpoenas served upon individuals and entities
25

26
       5
27       Defendant's counsel notes that she has received additional documents that are being reviewed
       and may result in further supplementation or an amended privilege log. Shryock Decl. at ¶ 10.
28     If there are additional responsive documents, Defendant must produce them by April 9, 2021.

                                                      11
                                                                                      19cv2014-WQH(BLM)
     Case 3:19-cv-02014-WQH-BLM Document 56 Filed 03/26/21 PageID.264 Page 12 of 13



1      that are not parties to the underlying lawsuit. See Fed. R. Civ. P. 45. Plaintiff’s entitlement “to

2      the issuance of a subpoena commanding the production of documents from non-parties, and to

3      service of the subpoena by the United States Marshal” is subject to certain requirements. Jeffery

4      v. Bennge, 2008 WL 4584786, *1 (E.D. Cal. Oct. 14, 2008); see also Fed. R. Civ. P. 45; and 28

5      U.S.C. 1915(d). Specifically, the Court will only consider granting a request for issuance of a

6      subpoena “if the documents sought from the non-party are not equally available to Plaintiff and

7      are not obtainable from Defendants through a request for production of documents.” Id. (citing

8      Fed. R. Civ. P. 34). Plaintiff must identify with specificity the documents sought and from whom

9      and make a showing that the records are only obtainable through the third party. Id. In

10     addition, Plaintiff’s requests must fall within the scope of Fed. R. Civ. P. 26(b)(1). See Gibson

11     v. Beer, 2008 WL 2344340, *1 (E.D. Cal. June 5, 2008). Because personal service of a subpoena

12     duces tecum is required, “[d]irecting the Marshal's Office to expend its resources personally

13     serving a subpoena is not taken lightly by the court.”         Alexander v. California Dept. of

14     Corrections, 2010 WL 5114931, *3 (E.D. Cal., Dec. 9, 2010) (quoting Austin v. Winett, 2008 WL

15     5213414, *1 (E.D. Cal. 2008) ) (citing 28 U.S.C. § 1915(d)). Also, the “Federal Rules of Civil

16     Procedure were not intended to burden a non-party with a duty to suffer excessive or unusual

17     expenses in order to comply with a subpoena duces tecum.” Id. (quoting Badman v. Stark, 139

18     F.R.D. 601, 605 (M.D. Pa. 1991)). Non-parties are “entitled to have the benefit of this Court's

19     vigilance” in considering these factors. Id.

20            Plaintiff’s Motion for Duces Tecum so Court Can Subpoena Video Records of Vibra

21     Hospital, Where Incident Occurred is GRANTED. Plaintiff has specifically identified the video

22     footage he is seeking and the institution from which he is seeking it. The video footage is not

23     equally available to Plaintiff and not obtainable from Defendant through a request for production

24     of documents. Plaintiff’s request falls within the scope of Fed. R. Civ. P. 26 and Vibra Hospital

25     is not likely to be unduly burdened or suffer excessive expense to comply with Plaintiff’s narrow

26     and specific request. Additionally, Defendant does not oppose the request.

27            The Clerk of Court is DIRECTED to mail to Plaintiff a copy of this order and a signed but

28     otherwise blank subpoena duces tecum form [AO-88B “Subpoena to Produce Documents,

                                                       12
                                                                                       19cv2014-WQH(BLM)
     Case 3:19-cv-02014-WQH-BLM Document 56 Filed 03/26/21 PageID.265 Page 13 of 13



1      Information or Objects or to Permit Inspection of Premises in Civil Action”] which Plaintiff must

2      complete. Plaintiff must identify the video he is seeking by providing as much detail as possible

3      including the date and time of the incident, the location of the camera (for example, outside of

4      the emergency room), and a description of what he is seeking (for example, a prisoner being

5      escorted into the hospital). Plaintiff also must state in the subpoena that the responsive video

6      should be returned to the Litigation Coordinator at RJ Donovan Correctional Facility. Plaintiff

7      must return the completed form, along with a copy of this Order, to the United States Marshal

8      for service on or before April 16, 2021. Plaintiff is advised that he must comply with Rule 45

9      of the Federal Rules of Civil Procedure, which governs the issuance of subpoenas. Upon receipt

10     of the properly completed U.S. Marshal 285 form and accompanying subpoena, the United States

11     Marshal Service is ORDERED to promptly effect service of Plaintiff’s subpoena.

12           IT IS SO ORDERED.

13

14     Dated: 3/26/2021

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      13
                                                                                     19cv2014-WQH(BLM)
